 

Case 3:21-mj-01266-JBT Document9 Filed 04/27/21 Page 1 of 4 PagelD 16

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
ORDER SETTING CONDITIONS
V. OF RELEASE
JEFFREY S. REGISTER Case No. 3:21-mj-1266-JBT

 

IT IS ORDERED that the release of the Defendant is subject to the following
conditions:

(1) | The Defendant shall not commit any offense in violation of federal, state or local
law while on release in this case and shall report any violations, arrests or
convictions to the U.S. Pretrial Services Office immediately.

(2) The Defendant shall report any contact with any law enforcement personnel,
including but not limited to, any arrest, questioning, or traffic stop to Pretrial
Services.

(3) | The Defendant shail reside at the address provided to Pretrial Services and not
change his address without prior permission from Pretrial Services.

(4) | The Defendant shall appear at all proceedings as required and shall surrender for
service of any sentence imposed as directed. The Defendant shall next appear
before the Honorable G. Michael Harvey, U.S. Magistrate Judge, on April 30,
2021 at 1:00 p.m., via Zoom videoconference.

ADDITIONAL CONDITIONS OF RELEASE

In order reasonably to assure the appearance of the Defendant and the safety of
other persons and the community, it is FURTHER ORDERED that the release of Defendant
is subject to the conditions set forth below:

(5) Financial Conditions:

The Defendant shall execute an unsecured bond binding Defendant to pay the
United States of America the sum of $25,000.00, with no money deposited with
the Registry of the Clerk of Court. This bond is to secure attendance of
Defendant in the event of a failure to appear as required or to surrender as directed

l

 
 

Case 3:21-mj-01266-JBT Document9 Filed 04/27/21 Page 2 of 4 PagelD 17

for service of any sentence imposed or for failure to obey any and all of the other
conditions of release imposed herein.

(6) Specific Conditions: The Defendant shall

A.

Report on a regular basis to the Pretrial Services Office as directed by the
Pretrial Services Officer.

Not travel outside the Middle District of Florida, with the exception of
Washington, DC for court and attorney visits only. Defendant's travel may
be modified by the Pretrial Services Officer.

Refrain from possessing a firearm, destructive device, or other dangerous
weapon.

Refrain from excessive use of alcohol, and any use or unlawful possession
of a narcotic drug and other controlled substances defined in 21 U.S.C. § 802
unless prescribed by a licensed medical practitioner.

Undergo drug testing, urinalysis testing, education, and treatment as directed
by the Pretrial Services Office.

Submit to any method of testing required by the Pretrial Services Office or
the Supervising Officer for determining whether the Defendant is using a
prohibited substance. Such methods may be used with random frequency
and include urine testing, the wearing of a sweat patch, a remote alcohol
testing system, and/or any form of prohibited substance screening or testing.
Defendant shall be financially responsible for this program to the extent
determined by the Pretrial Services Office.

Refrain from obstructing or attempting to obstruct, adulterate, dilute or tamper
in any fashion, with the efficiency and accuracy of any prohibited substance
testing that is required as a condition of release.

Not apply for or obtain a new or replacement passport, or any other travel
document.

Participate in the global positioning system under the direction of the Pretrial
Services Office. Costs to be borne by the Defendant at the direction of the
Pretrial Services Office.

 
 

Case 3:21-mj-01266-JBT Document9 Filed 04/27/21 Page 3 of 4 PagelD 18

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate
issuance of a warrant for your arrest, a revocation of release, an order of detention, and a
prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

The commission of any crime while on pre-trial release may result in an additional
sentence to a term of imprisonment of not more than ten years, if the offense is a felony; or
a term of imprisonment of not more than one year, if the offense is a misdemeanor. This
sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to five years of imprisonment, and a
$250,000 fine or both to intimidate or attempt to intimidate a witness, victim, juror, informant
or officer of the court, or to obstruct a criminal investigation. It is also a crime punishable
by up to ten years of imprisonment, a $250,000 fine or both, to tamper with a witness, victim
or informant, or to retaliate against a witness, victim or informant, or to threaten or attempt
to do so.

If after release, you knowingly fail to appear as required by the conditions of release,
or to surrender for the service of sentence, you may be prosecuted for failing to appear or
surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of
fifteen years or more, you shall be fined not more than $250,000 or imprisoned for
not more than ten years, or both;

(2)  anoffense punishable by imprisonment for a term of five years or more, but less than
fifteen years, you shall be fined not more than $250,000 or imprisoned for not more
than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more
than two years, or both;

(4) | amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more
than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition
to the sentence for any other offense. In addition, a failure to appear may result in the

3°

 
 

Case 3:21-mj-01266-JBT Document9 Filed 04/27/21 Page 4 of 4 PagelD 19

forfeiture of any bond posted.

Acknowledgment of Defendant

| acknowledge that | am the Defendant in this case and that | am aware of the
conditions of release. | promise to obey all conditions of release, to appear as directed, and
to surrender for service of any sentence imposed. | am aware of the penalties and sanctions
set forth above.

Date: - P= Fh / Wyle

FAROE ( Cyan e. De

Address

fer NEN dina Keech, Plena
City and State

Gov\ UO AL6Y
DIRECTIONS TO UNITED STATES MARSHAL
(X) | The Defendant is ORDERED released after processing.

(_) The United States Marshal is ORDERED to keep the Defendant in custody until
notified by the clerk or judicial officer that the Defendant has posted bond and/or
complied with all other conditions of release. The Defendant shall be produced
before the appropriate judicial officer at the time and place specified, if still in
custody.

Date: 4-27-2021 AA @-/ 2
JOEL B. TOOMEY /”
United States Magistrate Judge

Copies to:

Assistant U.S. Attorney (Taylor)

Federal Public Defender

U.S. Marshals Service

U.S. Pretrial Services

Defendant

 
